Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17) in the reply filed on November 23, 2020 is acknowledged.  The traversal is on the ground(s) that claims 1 and 18 have “same or corresponding technical feature”.  This is not found persuasive because the grounds of the restriction requirement are found under 35 U.S.C. 121, and in this case, a method of applying a nail polish system can be practiced by a materially different product.  Applicant also argues that no serious burden would be imposed on the examiner by searching both inventions; it is respectfully noted that the broadest claims in Group I, claims 7 and 10, in fact have different scopes from that of the method claims in Group II.  Since the product claims in Group I have multiple inventions having various scope, examiner respectfully disagrees that examination of all inventions as presented can be conducted without serious burden. Furthermore, how the claims would be amended throughout the prosecution is also unpredictable.  Applicant is reminded that, in the event of rejoinder, the requirement for restriction will be withdrawn and the withdrawn process claims which are commensurate in with an allowable product claim will be fully examined for patentability in accordance with 37 C.F.R. 1.104.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-17 are directed to “[i]n combination” a base coat polish composition and a top coat nail polish composition as defined in the claims.  The phrase “[i]n combination” renders the claims vague and indefinite as it is not clear whether the claims are directed to one single formulation of the base coat and top coat nail polish compositions, or, a kit or set of the two compositions.  For the sake of compact prosecution only, it is assumed that the claims are directed to a set of two separate compositions for the purposes of prior art consideration.  An appropriate amendment is required to overcome this rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  7 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated Holder (US 4798720, January 17, 1989) as evidenced by Nails (“Secret ingredient: Acrylic powder”, Nailsmang.com, August 5, 2011). 
Holder discloses a nail polish composition for natural or artificial nails, comprising a commercially available top coat nail polish combined with acrylic nail powder (Alpha9 Fine Grind Powder), acrylic primer (ICC Supernail Lift No More) and Krazy Glue adhesive. See Example 1. The reference teaches using cyanoacrylate resins as the adhesive.  Acrylic nail powder is made of combination of ethyl methacrylate and methyl methacrylate.  See Nails, Monomer; instant claim 7.  
Holder teaches using commercially available polish for sequential application on nails; products Wet and Wild polish, Maybelline, L’Oreal are used in combination with the top coat formulation.  See claim 10.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims  1, 2, 4, 11, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holder and Nails as applied to claim 10 as above, and further in view of Del’Aquilla (US 5045309, published on September 3, 1991). 
Holder discloses a nail polish composition for natural or artificial nails, comprising a commercially available top coat nail polish combined with acrylic nail powder (Alpha9 Fine Grind Powder), acrylic primer (ICC Supernail Lift No More) and Krazy Glue adhesive. See Example 1. The reference teaches using cyanoacrylate resins as the adhesive.  Acrylic nail powder is made of combination of ethyl methacrylate and methyl methacrylate.  See Nails, Monomer; instant claim 7.  
 The reference teaches using commercially available polish for sequential application on nails; products Wet and Wild polish, Maybelline, L’Oreal are used as the alternating layer products.  Although the specific ingredients of these base products are not disclosed, such are well known. 
Del’Aquilla teaches that nail polish typically comprises organic solvents (e.g., ketones, esters, etc) 38-50 %, film-forming compounds 10-20 %, plasticizers 2-10 %, up to 10 % of resin (additives) and up to 5 % of colorants (additional component). See col. 2, line 26 - col. 3, line 22.  Additional components such as pigments are also disclosed.  See present claim 2. Table 1 discloses an example formulation of a nail polish manufactured by L’Oreal. 
Since Del’Aquilla teaches typical ingredients in conventional nail polish products that are suggested in Holder, one of ordinary skill in the art would before the time of filing of the present application would have had found it obvious that the base nail polish used in Holder have the ingredients disclosed in Del’Aquilla. 
Alternatively, given the teachings and suggestions of Holder to pair the top coat nail polish with a conventionally available nail polish, one of ordinary skill in the art before the time of filing of the present application would have been obviously motivated to look for readily available nail polish such as the products disclosed in Del’Aquilla. 

Claims 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holder, Nails and Del’Aquilla as applied to claims 1, 2, 4, 10-12, 14 and 15 as above, and further in view of Tran (US 20180369093 A1, published on December 27, 2018).
While Del’Aquilla discloses butyl acetate, ethyl acetate and isopropyl alcohol are used in the conventional polish, the reference fails to teach dimethyltolylamine. 
Tran teaches that n-dimethyl-p-toluidine (dimethyltolylamine), along with butyl acetate and ethyl acetate, isopropyl alcohol, is a well-known solvent in nail polish art which does not interfere with the intermediate reaction between the individual top and base layers.  See [0012].  
Combining art-recognized functional equivalents or substituting one for the other is prima facie obvious.  See MPEP 2144.06.  In this case, since Tran establishes that dimethyltolylamine and the solvents of Del’Aquilla are known as solvents useful in layering nail polishes, combining them or interchangeably using them for the known purposes would have been prima facie obvious.  

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holder and Nails as applied to claims 7 and 10 as above, and further in view of Misiak (US 20040131827 A1, published on July 8, 2004).
	While Holder teaches using cyanoacrylates in a nail polish composition, the reference fails to specifically disclose beta-methoxyethyl cyanoacrylate and C1-C10 linear or branched alkyl cyanoacrylate.  
Misiak teaches that cyanoacrylates useful as adhesives include beta-methoxy cyanoacrylate, methyl- ethyl-butyl- and octyl- cyanoacrylate. See [0019-0020].
Given the teaching of Holder to use cyano-acrylic resins in the top coat nail polish, one of ordinary skill in the art before the time of filing of the present application would have been motivated to look for prior art such as Misiak for specific cyanoacrylate components.  Since Misiak teaches such cyanoacrylate monomers are useful for adhesives, the skilled artisan would have had a reasonable expectation of successfully producing the top coat nail polish as suggested by Holder a similar and obvious variation thereof.  

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Holder, Nails and Del’Aquilla as applied to claims 1, 2, 4, 10-12, 14 and 15 as above, and further in view of Misiak.
	While Holder teaches using cyanoacrylates in a nail polish composition, the reference fails to specifically disclose beta-methoxyethyl cyanoacrylate and C1-C10 linear or branched alkyl cyanoacrylate.  
Misiak teaches that cyanoacrylates useful as adhesives include beta-methoxy cyanoacrylate, methyl- ethyl-butyl- and octyl- cyanoacrylate. See [0019-0020].
Given the teaching of Holder to use cyano-acrylic resins in the top coat nail polish, one of ordinary skill in the art before the time of filing of the present application would have been motivated to look for prior art such as Misiak for specific cyanoacrylate components.  Since Misiak teaches such cyanoacrylate monomers useful for adhesives, the skilled artisan would have had a reasonable expectation of successfully producing the top coat nail polish as suggested by Holder a similar and obvious variation thereof.  


Allowable Subject Matter
Claims 6, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-5, 7, 8, 10-16 are rejected.
Claims 6, 9 and 17 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/           Primary Examiner, Art Unit 1617